   Case: 4:19-cr-00807-PLC Doc. #: 1 Filed: 09/27/19 Page: 1 of 2 PageID #: 1
                                                                                         lr~LE[»

                                                                                      SEP 2 7 2019
                              UNITED STATES DISTRICT COURT                           U.S. DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                         EASTERN DISTRICT OF MO
                                                                                           ST. LOUIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                 Plaintiff,                    )
                                               )
                     v.                        )
                                               )
                                               )         4:19CR00807 PLC
 RUTH ANN SMITH,                               )
                                               )
                  Defendant.                   )
                                               )

                                        INFORMATION

           (                                COUNT I

The United States Attorney charges that:

       Between on or about January 1, 2015, and January 1, 2017, within the Eastern District of

Missouri, the defendant,

                                     RUTH ANN SMITH,

did embezzle, steal, purloin, or knowingly convert to her use, and the use of others, money of the

United States or of any department or agency thereof, or any property made or being made under

contract for the United States or any department or agency thereof.

       In _violation of Title 18, United States Code, Section 641.




                                                    ~E.H.         KLOCKE, #61670MO
                                                     Special Assistant United States Attorney
   Case: 4:19-cr-00807-PLC Doc. #: 1 Filed: 09/27/19 Page: 2 of 2 PageID #: 2




UNITED STATES OF AMERICA                       )
EASTERN DIVISION                               )
EASTERN DISTRICT OF MISSOURI                   )


     I, Diane E.H. Klocke, Special Assistant United States Attorney for the Eastern District of

Missouri, being duly sworn, do say that the foregoing information is true as I verily believe .




                                    .   D~,#616;:
     Subscribed and sworn to before me this    ~y of September, 2019.
